Citation Nr: 1620770	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for urinary tract infections (UTIs), claimed as due to ionizing radiation.

3.  Entitlement to service connection for black outs, claimed as due to ionizing radiation. 

4.  Entitlement to service connection for residuals of frostbite of the feet. 

5.  Entitlement to service connection for an umbilical hernia. 

6.  Entitlement to service connection for migraine headaches. 

7.  Entitlement to service connection for cervical spondylosis. 

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a right shoulder disorder. 

10.  Entitlement to service connection for a left shoulder disorder. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to September 1987.  His military occupational specialty (MOS), as listed on his DD 214, was a cannon crewman. 

This matter came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
The Veteran and his wife testified at a hearing in August 2012 before the undersigned sitting at the RO.  A transcript thereof is in the claim file.  At that hearing the Veteran withdrew his claim for entitlement to nonservice-connected pension benefits (apparently in light of the fact that he had only peacetime military service).

The issues on appeal were previously remanded by the Board in February 2015 for further evidentiary development.  This was accomplished, and the claims were readjudicated in a May 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the Veteran had filed separate claims for service connection for depression and service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for migraine headaches; (2) service connection for cervical spondylosis; (3) service connection for a lumbar spine disorder; 
(4) service connection for a right shoulder disorder; (5) service connection for a left shoulder disorder; and (6) service connection for an acquired psychiatric disorder, to include depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral tinnitus.

2.  The Veteran's MOS was a cannon crewman and he was most likely exposed to acoustic trauma.

3.  Tinnitus was not chronic in service and did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of tinnitus have not been continuous since service separation.

5.  The Veteran's tinnitus is not etiologically related to service.

6.  The Veteran's UTIs and blackouts are not etiologically related to a disease, injury, or event in service, to include ionizing radiation exposure.

7.  The Veteran does not have currently diagnosed residuals associated with frostbite of the feet.  

8.  The Veteran's umbilical hernia preexisted active duty service, and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection for UTIs have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for blackouts have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
4.  The criteria for service connection for residuals of frostbite of the feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for an umbilical hernia have not been met.  
38 U.S.C.A. §§ 1111, 1131, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letters dated in October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, Social Security Administration disability records, the August 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims for tinnitus (March 2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided complete rationales for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for UTIs, blackouts, and residuals of a frostbite injury.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing evidence of event, injury, or disease that occurred in service which is related to his claimed disorders.  Further, the evidence does not show that the Veteran has diagnosed residuals of a frostbite injury.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for UTIs, blackouts, and residuals of frostbite is required as there is no evidence indicating that these disorders were injured in service or that they are otherwise related to service.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's UTIs, blackouts, and residuals of a frostbite injury are not chronic diseases listed under 38 C.F.R. § 3.309(a); as such, the general principles of service connection apply to those claims. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma sustained in service.  

The report of the examination for service separation is not on file.  However, the Veteran's service personnel records confirm that the Veteran had an MOS of cannon crewman and, so, the Board concedes that he was most likely exposed to loud noise.

Further, the Board finds that the Veteran has a current diagnosis of tinnitus.  During the March 2010 VA audiological examination, the Veteran reported that he had intermittent tinnitus two or three times a day for about two seconds.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U.S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Next, the Board finds that the Veteran's tinnitus was not chronic in service.  The Veteran's service treatment records are silent as to complaints and treatment related to tinnitus.  As such, symptoms of tinnitus were not chronic in service.

Moreover, the Board finds that the Veteran's symptoms of tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  The Veteran's claim for tinnitus was inferred by the RO in March 2010, more than 20 years after service.  Further, although the Veteran has maintained that his tinnitus began in service, the Board finds his statements inconsistent with other evidence of record, and thus, not credible.

In this regard, the Veteran filed other claims for service connection, but did not mention tinnitus at any time prior to his March 2010 VA examination report.  In December 2009, the Veteran filed other claims for service connection for frost bite, sleep problems, mental condition, shoulder disorder, lower back disorder, and hernia.  The Veteran did not report symptoms of tinnitus at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service and a lack of continuous tinnitus symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against a finding of continuous tinnitus symptoms since service separation.

The Board next finds that the Veteran's tinnitus is not etiologically related to service.  The Veteran was afforded a VA examination in March 2010.  During the evaluation, the Veteran reported that, after service separation, he worked at a paper mill for four years and did carpentry work for 10 years.  He also reported recreational noise exposure to power tools, lawn equipment, and noisy clubs.  The Veteran also stated that his tinnitus began in 1986 or 1987.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was less likely than not related to service.  In support of this opinion, the examiner stated the Veteran's entrance audiogram from 1984 and his hearing conservation audiogram from 1985 showed hearing within normal limits bilaterally.  Although there was no separation audiogram from 1987, the Veteran's current audiogram showed hearing within normal limits for VA purposes.  Further, the examiner indicated that the Veteran's history was significant for occupational noise exposure (paper mill and carpentry) and recreational noise exposure.  

Post-service treatment records do not provide an opinion as to the etiology of the Veteran's tinnitus.  Further, the first notation of tinnitus was more than 20 years  after service separation.  The Veteran has also not submitted medical evidence linking his tinnitus to service.

Although the Veteran maintains that his tinnitus is related to service, the Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Tinnitus is a medically complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's tinnitus and service, to include the in-service acoustic trauma.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for UTIs and Blackouts

The Veteran testified that he had been diagnosed with UTIs, and that this was a recurrent problem.  As to this, some VA treatment records suggest that the Veteran has, or at one point complained of, urinary retention.  The Veteran seeks service connection for UTIs and blackouts on the basis of his having been exposed to radiation while handling nuclear weapons for artillery during service; however, he has not cited or submitted any competent scientific or medical evidence that these claimed disabilities, which are not listed at 38 C.F.R. § 3.311(b)(2) as radiogenic diseases, are in fact radiogenic diseases.

In order to verify the Veteran's alleged in-service ionizing radiation exposure, the Board remanded the claims in February 2015 and indicated that the RO was to notify the Veteran that claims for service connection for UTIs and blackouts would be considered under the provisions of 38 C.F.R. § 3.311 (which includes obtaining a dose estimate) only if the Veteran cited or submits competent scientific or medical evidence that these claimed conditions were radiogenic diseases.  

In accordance with the BVA Remand, the RO sent the Veteran a letter in April 2015 and informed him that his claims would be considered under 38 C.F.R. § 3.311 only if competent scientific or medical evidence was submitted showing that his UTIs and blackouts were radiogenic diseases.  To date, the Veteran has not submitted any additional evidence indicating that his UTIs and/or blackouts are radiogenic disease.  

In sum, the Board finds that 38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases do not include UTIs and blackouts.  Therefore, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2015).  The Board notes, however, that UTIs and blackouts are not a listed radiogenic disease under 
38 C.F.R. § 3.311, and the Veteran in this case has not cited or submitted any scientific or medical evidence that diabetes mellitus constitutes a radiogenic disease (or that it is otherwise related to ionizing radiation exposure).  Therefore, the development procedures set forth in 38 C.F.R. § 3.311 are not for application.

In cases involving alleged ionizing radiation exposure in which the provisions of 
38 C.F.R. § 3.309 and 3.311 are not applicable, a veteran may generally nevertheless prove entitlement to service connection on a direct basis based on actual exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In this case, however, there is no evidence linking the Veteran's UTIs and/or blackouts to service.  Service treatment records are negative for any complaints, diagnoses, or treatment for UTIs or blackouts.  

Further, post-service treatment records show that in March 2010 the Veteran was noted to have neck and back pain with urinary retention.  In a February 2010 VA treatment record, the Veteran was noted to have urinary hesitancy "since he fell off the roof" in November 2009.  This evidence suggested that his urinary disorder is related to the November 2009 fall, and not service.  Further, the remaining evidence of record does not include evidence that the Veteran's urinary disorder is related to service.  

In a September 2010 VA treatment record, the Veteran was seen for on-going back problems.  During the evaluation, he stated that he blacked out completely two weeks prior and had a history of blackouts.  In a December 2010 VA treatment record, the Veteran was seen for blacking out and falling twice in one morning.  The Veteran reported a history of previous blackouts in the past, one occurring two months prior, and another occurring several years ago.  Notably, the Veteran did not report that his blackouts began in service or that they had persisted since service separation.  

The Board has also considered the Veteran's statements in which he maintains that his UTIs and blackouts are related to service; however, the Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of these disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  UTIs and blackouts are medically complex disease processes because of their multiple possible etiologies and require specialized testing to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's UTIs and blackouts and service, to include exposure to radiation.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for UTIs and blackouts, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of Frost Bite

The Veteran maintains that he has a bilateral foot disorder as a result of frost bite sustained in service during cold weather training.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a currently diagnosed residual disability associated with frostbite in service.

Service treatment records are negative for any complaints, diagnoses, or treatment for a cold injury or frostbite of the feet.  

Post-service VA treatment records reflect notations of a history of frostbite.  See e.g., VA treatment records dated in January  2011, August 2011, April 2012.  In a December 2009 VA treatment record, the Veteran reported having had frostbite of the right lower extremity while in Germany in service.  Although VA treatment records reflect a self-reported history of frostbite, the medical evidence does not show any current residual disability relating to the Veteran's feet associated with frostbite.  

Further, the Board has considered the Veteran's statements that he has residuals of frostbite.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with frostbite, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose residuals of frostbite many years later.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Because the evidence does not show that the Veteran has any diagnosed residuals associated with frostbite, the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Because the preponderance of the evidence is against the claim for service connection for residuals of frostbite, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Umbilical Hernia

The Veteran maintains that service connection for an umbilical hernia is warranted.  Specifically, he contends that he had a pre-existing hernia that was aggravated by heavy lifting in service.  See August 2012 Board Hearing Transcript at pg. 8.  

The Board notes that a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Application of the presumption of soundness is not precluded if a service entrance examination is unavailable.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397, n.5 (2009) (citing Lee v. Brown, 10 Vet.App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (implicitly finding that where a veteran's service entrance examination report was unavailable (presumed been lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems."). 

However, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

Moreover, the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  In other words, before the presumption of soundness is applicable, the evidence must show that a disease or injury, if not noted upon entry to service, manifested during or was incurred in service.  Id.  The presumption of soundness is not for application without a predicate finding that a pre-service disease or injury manifested or was incurred in service.  Id.  Consequently, there must be evidence that the disease or injury (not noted upon entry to service) manifested or was incurred in service.  Id. at 52.

The Board finds that an August 1984 report of medical examination noted that the Veteran had an umbilical hernia repair at age three.  As the Veteran's service enlistment examination noted an umbilical hernia repair, he is not presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Even though the hernia condition had previously been repaired at the time of his induction, it was nonetheless "noted" on the induction medical examination report. Therefore, its preexistence is established.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

Accordingly, the question becomes whether it was aggravated during service.  On this question, the most compelling evidence tends to establish that it was not. 

In this case, service treatment records are negative for any complaints, diagnoses, or treatment for an inguinal hernia.  During the August 2012 Board hearing, the Veteran testified that heavy lifting in service aggravated the hernia.  See Id. at pg. 8.  However, although the Veteran sought treatment in service for other disorders, he did not complain of any symptom related to a hernia.  The Board finds that service treatment records are substantial evidence that the preexisting condition was not aggravated during service.

Further, although post-service treatment records reflect notations of a inguinal hernia, the Veteran has not been diagnosed with an umbilical hernia since service.  There is also no post-service medical evidence showing that the Veteran's pre-existing umbilical hernia had been aggravated in service.

Because the in-service treatment records and the post-service evidence all indicate that the condition did not worsen during service, the Board must find that the Veteran is not entitled to the presumption of aggravation.  Without evidence of aggravation during service, there can be no legal basis for granting the benefit.  See 38 U.S.C.A. § 1153.

ORDER

Service connection for tinnitus is denied. 

Service connection for urinary tract infections, claimed as due to ionizing radiation, is denied.

Service connection for black outs, claimed as due to ionizing radiation, is denied. 

Service connection for residuals of frostbite of the feet is denied.

Service connection for an umbilical hernia is denied. 


REMAND

Migraines

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015).

Here, the Board finds the November 2010 examination report regarding the claimed migraine disorder is inadequate to make an informed decision on the claim because it does not have the requisite rationale for the opinion provided.  The November 2010 examiner provided a negative nexus opinion for the claim based solely on the lack of documentation in the service treatment records, which is insufficient to deny the claims.  This is especially problematic given that the Veteran's service separation examination report is not of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

Specifically, the examiner stated that the Veteran's headaches were not caused by or a result of military service because the Veteran was seen for one episodic visit for treatment of headaches in 1987 with no evidence of any further treatments.

Further, during the Board hearing, the Veteran testified that he was seen in service for headaches and continues to be treated for headaches.  The Board finds that a new VA examination and medical opinion is needed in order to assist in determining whether the Veteran's headache disorder is related to service.  The opinion must consider the Veteran's lay statements and the fact that the Veteran's service separation report is not of record.   

Cervical and Lumbar Spine Disorders

During the August 2012 Board hearing, the Veteran testified that his cervical and lumbar spine disorders are related to service, specifically lifting heavy ammunition and weapons.  The Veteran reported going to sick call, but service treatment records are absent for any complaints or treatment for a back or neck disorder.  The Board notes, however, that the Veteran's service separation examination report is not of record.

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).
Post-service VA treatment records reflect that the Veteran had an MRI of his cervical and lumbar spine in February 2010.  MRI results showed mild degenerative changes at C5-C7 with central and foraminal stenosis.  Mild spondylosis in the lumbar spine was also noted.  As such, there is evidence of a current cervical and lumbar spine diagnosis. 

Further, in a March 2010 VA treatment record, the Veteran reported that he had experienced worsening back and neck pain "over the last 20 years."  As such, there is an indication of recurrent symptoms that may be associated with the Veteran's service.

The Veteran has not been afforded a VA examination regarding the etiology of his cervical and lumbar spine disorders.  As there is insufficient competent medical evidence on file for the Board to make a decision on the claims, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Right and Left Shoulder Disorder

At the travel board hearing it was contended that the Veteran's lifting of heavy loads during service had caused his current problems with his shoulders.  

Post-service VA treatment records show a diagnosis of bilateral shoulder impingement and mild to moderate arthritic changes of the right AC joint.  See September 2010 VA treatment record.  The Veteran has also reported shoulder pain for "many years."  See July 2010 VA treatment record.  There is also some evidence in the Veteran's VA treatment records that his shoulder pain may be related to his cervical spine disorders.  See September 2010 VA treatment record (noting that pain starting in the neck radiates to shoulder).  Moreover, in a March 2010 VA neurology note, the Veteran was seen for involuntary shoulder movement.  During the evaluation, the Veteran reported that he started to have involuntary shoulder movement "20 years ago when he was in military service."  

The Veteran has not been afforded a VA examination regarding the etiology of his right and left shoulder disorders.  As there is insufficient competent medical evidence on file for the Board to make a decision on the claims, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Psychiatric Disorders

VA treatment records show that the Veteran has been diagnosed with depression and PTSD.  The Veteran has reported that, sometime between1986-1987, during cold weather training in Graphenvere, Germany, another soldier (whose name could not be remembered) was supposed to have been on guard duty but had actually gone to sleep on the track underneath some artillery.  When that artillery was hastily moved that soldier had been run over.  See Veteran's statements dated in March 2010 and May 2015.  During the Board hearing, the Veteran reported that he had written home to his wife (whom he married after service) about this incident; however, this evidence has not been submitted by the Veteran.  

On file are RO memorandums in April, September, and October 2010 which are to the effect that the Veteran had not provided sufficient information as to his putative in-service stressor of witnessing the peacetime death of a fellow soldier being run over after attempting to sleep underneath a cannon, to warrant requesting that the Joint Service Records Research Center (JSSRC) search for any corroborating service records.  The Veteran's most recent May 2015 statement appears to provide clarifying information, including the Veteran's infantry division, specific location of the cold weather training, the Veteran's battalion, and his rank at that time (Sergeant).  Further, service personnel records confirm that the Veteran was in Germany from March 1986 to August 1987.

VA has not attempted to verify the Veteran's claimed in-service stressful events through the U.S. Army and Joint Services Records Research Center (JSRRC).  As the claimed stressful incidents now appear to be verifiable, and the Veteran has identified an approximate time-frame and location for the incidents, verification of the incidents must be sought on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his migraine headache disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

Is it at least as likely as not (50 percent or more  probability) that the Veteran's migraine headache disorder was incurred in service or is otherwise related to service?  (Note: the examiner should note that the Veteran's service separation examination report is not of record.  Further, the Veteran has stated that he was treated ins service for headaches and continued to have headaches).

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA cervical and lumbar spine examination to assist in determining the etiology of his spine disorder(s).  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

Is it at least as likely as not (50 percent or more  probability) that the Veteran's cervical and/or lumbar spine disorder(s) was incurred in service or is otherwise related to service?  (Note: the examiner should note that the Veteran has reported that he has had back and neck pain for the last 20 years).

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Schedule the Veteran for a VA bilateral shoulder examination to assist in determining the etiology of his right and left shoulder disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

(a)  List all current diagnoses relating to the Veteran's right and left shoulder.  (Note: VA treatment records show diagnosis of right shoulder AC joint arthritis, bilateral shoulder impingement, and involuntary movement of the shoulders).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or more  probability) that the Veteran's right and/or left shoulder disorder(s) was incurred in service or is otherwise related to service?  (Note: the examiner should note that the Veteran has reported that he has had involuntary shoulder movement since service).
(c)  For each diagnosis, state whether it is at least as likely as not (50 percent or more  probability) that the Veteran's right and/or left shoulder disorder(s) are caused or aggravated by his cervical spine disorder?  (Note: See September 2010 VA treatment record (noting that pain starting in the neck radiates to shoulder).  

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Forward a request to corroborate the in-service stressors to the JSRRC or other appropriate repository.  The request should ask the organization to attempt to verify the claimed in-service stressor incident.  If the organization determines that the information provided is insufficient to complete the verification process, the Veteran must be so notified and provided an opportunity to supplement the information.  If the stressor incidents cannot be verified, the file must be so annotated, and the Veteran must be so notified.

5.  After the above-described development is completed, and only if the in-service stressor is verified, schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any diagnosed psychiatric disorder.   The record and a copy of this Remand must be made available and reviewed by the examiner.  The examiner is asked to respond to the following:

(a)  List all current psychiatric diagnoses.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or more  probability) that the Veteran's psychiatric disorder(s) was incurred in service or is otherwise related to service?  

6.  After all the above development has been completed, readjudicate the remaining claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


